ORDER
Upon consideration of defendant’s motion for order requiring clerk to disclose evidence & records in this case, the motion is allowed in part as follows:
The Clerk of Superior Court of Mecklenburg County is ordered to disclose to counsel for the defendant and counsel for the State any and all materials in this case other than those that the trial court placed under seal. Materials under seal shall be forwarded to this Court for its review prior to any review by counsel. Counsel for defendant and the State are directed to review the disclosed materials and seek to arrive at agreement as to any amendments to be made to the record on appeal. Any and all amendments shall be subject to further orders of this Court to be entered upon appropriate motions filed by the parties.
By order of the Court in Conference, this the 24th day of January, 1996.
Orr, J.
For the Court